Case: 12-11634    Date Filed: 03/21/2013   Page: 1 of 2

                                                              [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                 No. 12-11634
                             Non-Argument Calendar
                           ________________________

                     D.C. Docket No. 1:10-cr-00187-WS-C-1

UNITED STATES OF AMERICA,

                                                                  Plaintiff-Appellee,

      versus

TIEKERON MARTIN,
                                                              Defendant-Appellant.

                          __________________________

                   Appeal from the United States District Court
                      for the Southern District of Alabama
                         _________________________

                                 (March 21, 2013)

Before HULL, WILSON and JORDAN, Circuit Judges

PER CURIAM:

      William Gregory Hughes, appointed counsel for Tiekeron Martin in this

direct criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct.
              Case: 12-11634     Date Filed: 03/21/2013   Page: 2 of 2

1396, 18 L.Ed.2d 493 (1967). Our independent review of the entire record reveals

that counsel’s assessment of the relative merit of the appeal is correct. Because

independent examination of the entire record reveals no arguable issues of merit,

counsel’s motion to withdraw is GRANTED, and Martin’s conviction and

sentence are AFFIRMED.

      We REMAND for the sole purpose of correcting the judgment to reflect

Martin’s conviction for conspiracy to possess with intent to distribute cocaine, in

violation of 21 U.S.C. §§ 841(a)(1) and 846. See United States v. Wimbush, 103

F.3d 968, 970 (11th Cir. 1997) (affirming a defendant’s sentence while remanding

for the sole purpose of correcting a typographical error in the judgment).




                                          2